—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 22, 1995, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant was employed for 18 years as a sales associate at a large department store. She was terminated for violating her employer’s policy governing the purchase of items with an employee discount card. Although claimant was initially disqualified from receiving unemployment insurance benefits on the basis that she was terminated for misconduct, this determination was subsequently overruled by an Administrative Law Judge (hereinafter ALJ) whose decision was affirmed by the Unemployment Insurance Appeal Board. The employer ap*717peals, contending that the Board’s decision is not supported by substantial evidence. Based upon our review of the record, we disagree.
The employer’s personnel manager testified that claimant brought her nephews to the store to shop and that they purchased a large amount of merchandise with traveler’s checks using claimant’s employee discount card. He stated that this violated the employer’s policy requiring that employees using the discount card use it to purchase merchandise for themselves, a spouse or dependent, or as a gift. Claimant, however, stated that her nephews paid for the merchandise without her knowledge while she was in a different part of the store and that the sales associate who rung up the sale applied the discount even though claimant had possession of the discount card. She stated that she intended the purchases to be gifts and that she reimbursed her relatives for the money they spent in making the purchases. In view of claimant’s testimony, which was specifically credited by the ALJ and adopted by the Board, we conclude that substantial evidence supports the Board’s determination that claimant did not engage in misconduct.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.